Citation Nr: 0336298	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  95-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for an acquired psychiatric disorder.  The veteran, who had 
active service from May 1979 to October 1980, appealed that 
decision to the Board.

A July 1997 Board decision affirmed the RO's denial.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 1998 
Order, the Court vacated that part of the Board's decision 
which denied service connection for PTSD and remanded the 
case for further review.  In November 1998, the Board 
remanded the case to the RO for additional development.  

After the RO returned the case to the Board, the veteran 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
in February 2001, wherein he requested a hearing before a 
Veterans Law Judge.  As a result, the Board remanded that 
case to the RO in March 2003 to schedule the veteran for a 
hearing.  The RO attempted to notify the veteran in a letter 
dated June 25, 2003, that he was scheduled to appear for a 
Travel Board hearing at the RO on August 5, 2003.  However, 
that notice was returned as undelivered.  

The veteran was later notified that his hearing had been 
scheduled for August 5, 2003.  When the veteran appeared for 
his hearing, however, he indicated that he wanted cancel his 
hearing and be rescheduled for a videoconference hearing at a 
later date.  The veteran was then notified that his hearing 
was scheduled for October 9, 2003.  However, the veteran 
failed to appear to his hearing with no explanation provided.  
As a result, the case is once again before the Board for 
review. 





REMAND

The Board finds that additional development is required 
before the Board can adjudicate the veteran's claim for 
service connection for PTSD.  The Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran was notified 
of the VCAA in a Supplemental Statement of the Case issued in 
September 2002.  However, the RO never sent him a letter 
notifying him of the division of responsibility between the 
VA and himself in obtaining that evidence.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the failure by 
the Board to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform the claimant which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.  

The Board notes that the RO notified the veteran in a May 
2002 letter that he needed to provide the names of the 
individuals who assaulted him in service.  However, the RO 
told the veteran he had only 30 days to provide the requested 
information.  In Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1), which affords a claimant one year to submit 
additional evidence.  This Federal Circuit decision will 
likely have a bearing on the notice provided to the appellant 
concerning the VCAA.  


Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional evidence 
and to ensure due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that 


all claims that are remanded by the Board of Veterans' 
Appeals or by the United  States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




